Citation Nr: 1731858	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD), to include a secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel 
INTRODUCTION

The Veteran had active service in the United States Army from August 1990 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan (Agency of Original Jurisdiction (AOJ)). The RO in Montgomery, Alabama has assumed the role as AOJ.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017. A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this case should take into consideration the existence of this record. 

The Veteran has appealed a service connection claim for PTSD with depressive disorder not otherwise specified. In pursuing this appeal, the Veteran has alleged that his psychiatric symptoms are due, in part, to service-connected wrist injury/disability with a medical certificate of record reflecting an additional diagnosis of major depression. The Board has rephrased the issue on the title page to encompass any psychiatric diagnosis, if any, which may account for his reported symptoms. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.



REMAND

The Veteran has reported VA psychiatric treatment at the Bad Axe Community Based Outpatient Center (CBOC) with Dr. K. since 2012. See VA Form 21-42 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) received July 2012. The AOJ cites reviewing records from the "VA Medical Center (VAMC) Saginaw, MI, treatment records, from April 9, 2012 through June 21, 2013," see AOJ rating decision dated July 2013, but those records are not associated with the claims folder. The Veteran also recently testified to VA treatment in Sheffield, Alabama. This case is remanded to obtain relevant VA clinic records as they are deemed in VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also finds that an addendum opinion is necessary. A medical certificate prepared by Dr. K. (the Veteran's treating VA clinician), received in November 2013, provides a diagnosis of major depression which is not considered by the June 2013 VA examiner. Additionally, the June 2013 VA examiner commented that the Veteran's in service wrist injury "could certainly be argued as a[n] aggravating factor" for PTSD. On remand, the Board requests clarification on this aspect of the opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Clarify with the Veteran whether he has received VA treatment at facilities other than the VA Bad Axe CBOC and Shoals Area CBOC.

2. Associate with the claims folder all known VA treatment records, to include complete records from the VA Bad Axe CBOC since 2012, and complete records from the Shoals Area CBOC.

3. Thereafter, return the claims folder to the June 2013 VA examiner for an addendum opinion. If the examiner is unavailable, forward the claims folder to a similarly qualified examiner. The need for additional examination is left to the discretion of the examiner.

a) Identify all current acquired psychiatric disorder(s) that have been present since service under DSM-IV criteria, including consideration of the diagnoses of major depression by Dr. K (see medical statement received November 6, 2013). The examiner is requested to opine as to whether each of any prior diagnosed acquired psychiatric disorder(s) was proper and currently asymptomatic, or a misdiagnosis.

b) With respect to the PTSD diagnosis, the examiner should comment upon the link between PTSD and the wrist injury circumstances during service and provide opinion as to whether such injury is sufficient to be productive of PTSD, or whether such event aggravated PTSD beyond the natural progress of the disorder (see VA examination report dated June 2013 discussing wrist injury in service as an "aggravating factor);

c) For any other acquired psychiatric disorder diagnosed since service even if currently asymptomatic, opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service, to include the reported stressors of a near drowning incident, the in service wrist injury, service near the DMZ and/or being involved in a vehicle accident (see VA Form 21-0781 received July 2012 and April 2017 hearing transcript?

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5. Thereafter, readjudicate the claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

